Citation Nr: 0706256	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
condition, including calluses, bunions, and athlete's foot.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for duodenal ulcer 
disease.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for a bladder 
condition.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to an increased evaluation for amoebic 
abscess of the liver, post-operative, currently evaluated as 
10 percent disabling.

9.  Entitlement to an increased evaluation for abdominal wall 
abscess with post-operative scarring, currently evaluated as 
10 percent disabling.

10.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

11.  Entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

12.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 2003 and 
September 2005, by the Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2003, the RO found that new and material evidence had 
not been presented to reopen a claim for service connection 
for arthritis.  This claim was previously denied as not well 
grounded in December 1999.  The veteran requested 
readjudication in July 2002.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Among other things, the 
VCAA eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
also provided that under certain circumstances claims that 
had been denied as not well grounded and became final during 
the period from July 14, 1999, to November 9, 2000, may be 
re-adjudicated as if the denial had not been made.  
Therefore, the Board finds this claim must be adjudicated de 
novo and the issue on appeal has been re-characterized.
 
This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In February 2006, the veteran submitted a letter requesting a 
change in his accredited representative.  This letter was 
received in March 2006, which was within 90 days from the 
February 2006 letter the RO sent notifying the veteran that 
his appeal had been certified to the Board.  The newly 
appointed representative has not had the opportunity to 
review the case and provide a statement on behalf of the 
veteran.  On remand, the RO is to give the representative an 
opportunity to execute a VA Form 646.

Further, the Court of Appeals for Veterans Claims (Court), in 
the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), found 
that in the context of a claim to reopen a previously denied 
claim for service connection, the Veterans Claims Assistance 
Act (VCAA) requires VA to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) (holding evidence is 
material if it is relevant to and probative of an issue that 
was a specified basis for the last final disallowance), 
overruled, in part, on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Anglin v. West, 203 F.3d 1343, 
1347 (Fed. Cir. 2000) (stating that Hodge left intact the 
requirement that the evidence must be relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

With respect to the veteran's claims to reopen, he has been 
advised of what generally qualifies as new and material 
evidence.  However, he has not been notified of the evidence 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  Additionally, he has not been 
provided notice of the information and evidence not of record 
that is necessary to substantiate his claim for an increased 
rating for hemorrhoids.  This should be accomplished on 
remand.

In support of his claim to reopen service connection for a 
bilateral foot disorder, the veteran has stated that he was 
treated for his feet at the VA medical facilities in Dallas 
and Waco, Texas, in 1969.  The RO should request these 
records, as well as any recent treatment records.  Finally, 
the Board believes an opinion regarding the veteran's 
employability would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran of the specific 
information and evidence not of record 
(1) that is necessary to reopen his 
claims for service connection for 
hypertension, an eye disorder, a foot 
disorder, and duodenal ulcer disease, and 
his claim for an increased rating for 
hemorrhoids; (2) that VA will seek to 
obtain; and (3) that he is expected to 
provide.  The veteran should also be 
advised to provide any evidence in his 
possession that pertains to the claims.  
A copy of this notification must be 
placed in the claims folder.

This notice should include the proper 
standard for new and material evidence 
(for claims filed after August 29, 2001) 
and an explanation of what the evidence 
must show to reopen this veteran's 
claims.  Again, VA must tell the veteran 
the basis for the previous denial and 
what the evidence must show in order to 
reopen his particular claim.

2.  Make arrangements to obtain the 
veteran's medical records for his feet 
from the VA treatment facilities in 
Dallas and Waco, Texas, dated from 
December 1968 to January 1971.

3.  Make arrangements to obtain the 
veteran's complete medical records from 
the Waco, Fort Worth, Dallas, and Temple, 
Texas, VA treatment facilities, dated 
since March 2005.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
afford the veteran an appropriate VA 
medical examination(s) for evaluation for 
his service-connected disabilities.  The 
claims folder and a copy of this remand 
are to be made available to the 
examiner(s) for review prior to the 
examination(s).  All tests deemed 
necessary by the examiner(s) are to be 
performed.

The examiner(s) is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent.

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Then, readjudicate the claims on 
appeal with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.

6.  Finally, provide the veteran's newly 
appointed representative with the 
opportunity to review the entire claims 
file and provide a completed VA Form 646, 
"Statement of Accredited Representation 
in Appeal Case," or its equivalent.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).





